Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/30/20 has been considered.
Drawings
The drawings filed 9/30/20 are acceptable to the examiner.
Claim Objections
Claims 6 and 12 are objected to under 37 CFR 1.75)a) because of the following informalities.  It is not clear from the language as set forth in claims 6 and 12 what determines which sub-module of the plurality of sub-modules has a microphone that is turned on and which of the microphones are turned off.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9,204,238 B2) in view of Niederberger et al. (US 8,838,037 B2).
Re claim 1:  Lin teaches an audio apparatus comprising:
a plurality of sub-modules (1-6, figure 2 in the form of mobile phones) for placing at locations separate from one another, each sub-module of the plurality of sub-modules comprising a speaker (11), a communicator (101) and a processor (13, 103); (figures 1 and 3),
wherein the processor of each corresponding sub-module among the plurality of sub-modules is configured to:
process an audio signal of a channel among a plurality of channels to be output as sound through the speaker of the corresponding sub-module (column 1, lines 58-62; respective audio channels with respect to the electronic devices), and
adjust the sound output by the channel of the corresponding sub-module in response to an orientation of a user facing toward a sub-module among the plurality of sub-modules 
Lin however does not teach that each sub-module (mobile phone) includes a speaker as set forth.  Niederberger et al. teaches that mobile phones include a microphone (16) to pickup sounds, typically speech from a user to allow “telephone” communications between other devices. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such microphone in the modules (phones) of Lin to predictably provide a means for telephone operations of these phones.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 7:  Lin teaches non-transitory computer-readable medium (12) of an audio apparatus comprising a plurality of sub-modules for placing at locations separate from one another, each sub-module of the plurality of sub-modules comprising a, a speaker, a communicator and a processor (1-6, figure 2 in the form of mobile phones) for placing at locations separate from one another, each sub-module of the plurality of sub-modules comprising a speaker (11), a communicator (101) and a processor (13, 103); (figures 1 and 3), the non-transitory computer-readable medium storing program code for a method to be executed by the processor of each corresponding sub-module among the plurality of sub-modules (column 2, lines 14-20), the method comprising:

adjusting the sound output by the channel of the corresponding sub-module in response to an orientation of a user facing toward a sub-module among the plurality of sub-modules (see column 2, lines 57-60 along with discussion in column 2, line 61 - column 3, line 12).  If for example the user is facing a module (1), then this module would reproduce a center channel; but if the orientation of the user is such that the user is facing module (6), then module (6) would reproduce a center channel with module (1) adjusted to play a different channel for the surround sound.
Lin however does not teach that each sub-module (mobile phone) includes a speaker as set forth.  Niederberger et al. teaches that mobile phones include a microphone (16) to pickup sounds, typically speech from a user to allow “telephone” communications between other devices. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such microphone in the modules (phones) of Lin to predictably provide a means for telephone operations of these phones.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claims 3 and 9:
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niederberger et al. as applied to claims 1, 3, 7 and 9 above, and further in view of Latypov et al. (US 2020/0221247 A1).
Re claims 4 and 10:  The teaching of Lin in view of Niederberger et al. is discussed above and incorporated herein.  This combination does not teach to adjust the volume as set forth in claims 4 and 10.  Latypov et al. teaches in a similar environment to adjust speaker volumes based on the orientation of a user (see figures 11-12 along with paragraphs [0045-0046] providing an interactive sound composition to the user.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a volume adjustment of Latypov et al. into the arrangement of Lin and Niederberger et al. as applied to predictably provide a way of providing an interactive sound composition to the user.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niederberger et al. as applied to claims 1, 3, 7 and 9 above, and further in view of Miller (US 9,948,772 B2).
Re claims 5 and 11:  The teaching of Lin in view of Niederberger et al. as applied to claims 1, 3, 7 and 9 is iscussed above and incorporated herein.  Neither Lin nor Niederberger et al. teaches the use of speech recognition to performing a function.  Miller teaches in the art of mobile devices to use speech recognition to perform a function (see for example discussion in paragraph 3, lines 10-22. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Lin in view of Niederberger et al. as applied to . 
Allowable Subject Matter
Claims 2, 6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed apparatus including in combination the features of claim 1 and corresponding method (claim 7) that additionally identifies the current orientation of the user based on a movement history as set forth in claims 2 and 8 respectively is neither taught by nor an obvious variation of the art of record. The claimed apparatus including in combination the features of claims 5/11 and corresponding method, claim 11/7 that additionally includes an arrangement that determines which microphone of the sub-modules is turned on and which microphones of the sub-modules are turned off as set forth in claims 6 and 12 is neither taught by nor an obvious variation of the art of record.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/28/21